DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          CHRIS BECKSTROM,
                              Appellant,

                                    v.

                          JULIE BECKSTROM,
                               Appellee.

                              No. 4D14-929

                             [April 29, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Amy      Smith,     Judge;     L.T.     Case     No.
502012DR007247XXXXNB.

   Betty C. Resch, Lake Worth, for appellant.

   Sean P. Sheppard of Sheppard Firm, P.A., Fort Lauderdale, for appellee.

MAY, J.

   It’s all about the written findings or lack thereof. A former husband
appeals a final judgment of dissolution. He argues the court erred in
awarding attorney’s fees and requiring him to secure life insurance without
making the requisite written findings. We agree in part and reverse the
judgment as it relates to the attorney’s fees award. We affirm on the life
insurance issue.

   The trial court heard the contested issues and entered a final judgment
of dissolution of marriage. The former husband moved for rehearing,
raising the attorney’s fees issue and the lack of findings regarding his
ability to pay. The trial court denied the motion. From the underlying
judgment of dissolution, the former husband now appeals.

   We review “a fee award in a dissolution proceeding [for] abuse of
discretion.” Hahamovitch v. Hahamovitch, 133 So. 3d 1020, 1022 (Fla. 4th
DCA 2014) (citation omitted).

    The former husband argues the trial court’s order on attorney’s fees
fails to contain the requisite factual findings on his ability to pay, the
reasonableness of the hours expended and hourly rate, and the basis for
the court’s payment plan.1 The former wife argues section 61.16, Florida
Statutes, does not require specific factual findings regarding attorney’s
fees, and the judgment adequately addressed the reasonableness of the
fees awarded. We agree with the former husband on his first point and
reverse.

   Section 61.16(1), Florida Statutes (2014) provides: “The court may from
time to time, after considering the financial resources of both parties, order
a party to pay a reasonable amount for attorney’s fees . . . .” We previously
reversed a final judgment that included an “award of attorney’s fees
because the trial court did not make findings concerning the former wife’s
need and the former husband’s ability to pay fees and costs.” DeLillo v.
DeLillo, 848 So. 2d 454, 454 (Fla. 4th DCA 2003); see also Baime v. Baime,
850 So. 2d 606, 606 (Fla. 4th DCA 2003) (“The trial court is required to
make findings regarding the parties’ respective financial needs and
abilities to pay. Failure to do so requires reversal.”) (internal citation
omitted).

   Here, the trial court found the former wife was in need of attorney’s
fees, but did not make a finding as to the former husband’s ability to pay.
We therefore reverse the judgment on this issue and remand the case to
the trial court to make the requisite written findings.

    The former husband next argues the trial court erred in ordering a
payment plan without the requisite factual finding. We also agree with
him on this issue. “[W]hile the trial court has discretion to allow payment
of an award of attorney’s fees over time, it must set forth some factual
basis for imposing the specific payment plan selected.” Rogers v. Rogers,
12 So. 3d 288, 292 (Fla. 2d DCA 2009). Here, the trial court found, “[t]he
[former] [h]usband shall pay $5,000.00 toward the [former] [w]ife’s
attorney’s fees and costs within thirty days of the date of this Final
Judgment with the balance of $5,615.00 payable before or on August 15,
2014.” The trial court did not set forth any factual basis for imposing this
specific payment plan. We therefore reverse the judgment on this issue
and remand the case to the trial court. We disagree with the former
husband, however, that the judgment failed to make the requisite findings
on the reasonableness of the hours expended and hourly rate. We find the
judgment sufficient in that regard and affirm on that issue.

1 “[C]ourts have consistently held that despite the lack of a transcript and an
adequate record, when the error appears on the face of the judgment, it should
be corrected.” Larocka v. Larocka, 43 So. 3d 911, 913 (Fla. 5th DCA 2010)
(citation omitted).

                                      2
    We also find no merit in the former husband’s argument on the life
insurance issue. “‘Under the invited error rule, a party cannot successfully
complain about an error for which he or she is responsible or of rulings
that he or she invited the court to make.’” Anderson v. State, 93 So. 3d
1201, 1203 (Fla. 1st DCA 2012) (quoting Muina v. Canning, 717 So. 2d
550, 553–54 (Fla. 1st DCA 1998)). Here, the former husband agreed to
purchase a $100,000 life insurance policy and included such a provision
in his proposed final judgment. He cannot now complain that the trial
court erred in including such a provision in the final judgment. See, e.g.,
Hill v. Hooten, 776 So. 2d 1004 (Fla. 5th DCA 2001).

    We therefore reverse the award of attorney’s fees and remand the case
to the trial court for additional findings to support the court’s award. We
affirm in all other respects.

   Affirmed in part, Reversed in part, and Remanded.

DAMOORGIAN, C.J., and TAYLOR J., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3